DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-11, and 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a hybrid electric aircraft propulsion system comprising: a third electric propulsor operatively connected to the first stator generator to receive AC electric power therefrom; a fourth electric propulsor; and a second motor inverter connected between the generator inverter and the fourth electric propulsor to convert DC electric power to AC electric power and provide the AC electric power to the fourth electric propulsor; wherein the first generator stator is selectively connected to one of the first electric propulsor and the third electric propulsor.
Regarding claim 10, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for operating a hybrid electric aircraft propulsion system, the method comprising: the first source of AC electric power is selectively provided to the first electric propulsor and a third electric propulsor, and further comprising: providing, from the generator inverter, the DC electric power to a second motor inverter; 
Regarding claim 20, the prior art as a whole, either alone or in combination, fails to teach or suggest an aircraft comprising a hybrid electric aircraft propulsion system, the system comprising: a third electric propulsor operatively connected to the first stator generator to receive AC electric power therefrom; a fourth electric propulsor; and a second motor inverter connected between the generator inverter and the fourth electric propulsor to convert DC electric power to AC electric power and provide the AC electric power to the fourth electric propulsor; wherein the first generator stator is selectively connected to one of the first electric propulsor and the third electric propulsor.
Claims 2, 5-9, 11, and 14-19 are considered allowable based on their respective dependence on allowed claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832